Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of the Claims
Claims 1 and 35 have been amended. Claim 39 has been added as a new claim. Claims 2-8 are withdrawn. Claims 9-12, 22-25, and 28 are canceled. Claims 1, 13-21, 26, 27, and 29-39 are pending. 

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kleve fails to teach the activation request of claim 1, and that there must be a reservation that exists before the reservation can be activated. Examiner disagrees. Kleve discloses the creation of a reservation in ¶0047: 
wherein the remote computer system is configured to (1) create a reservation for the self- rent rental vehicle for a user who is associated with the mobile device (Kleve ¶0047 disclosing when the temporary user and vehicle owner agree to terms [of an offer/proposal], the website may generate the exchange or propose the rental agreement (creating a reservation); the user (and owner) may agree to the rental terms (and sign) using smart phones or a smart phone application). 
Subsequent to the creation of the reservation, Kleve also discloses an activation request: 
communicate a notification to the mobile device about the reservation, wherein the notification includes a notification request for the user to activate the reservation; (Kleve ¶0048 disclosing after the ID of the user with an accepted agreement, the micro-business system (remote computer system) generating and delivering virtual keys to the temporary user (notification request); the virtual keys permit entry of the vehicle, which would be an activation of the reservation)
wherein the mobile application is further configured to receive an activation request from the user in response to the notification request; (Kleve ¶0048 disclosing that the authorized user (accepted rental agreement notification) may present the virtual keys (generated and delivered by the rental micro-business, ¶0048) to the VCS remotely (¶0059) which is also an activation request from the user; see also ¶0059 disclosing the authorized user transmitting a request from their device and also inputting an authorization code at the vehicle)
Further, Applicant argues that the activities of activating a reservation are performed by a user interacting with the vehicle’s VCS rather than interactions between the user’s device and a remote computer system. Examiner disagrees. Kleve ¶0035 discloses that the computing system includes a remote computing system and vehicle computing system, both of which are remote. Further, Kleve ¶0048 which is cited, discloses that the credential authorization is processed by a server which may be a part of a remote computing system (¶0035) as well as the VCS. The limitations are disclosed by Kleve. Examiner maintains the 103 rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 13-16, 20, 21, 26, 27, 29-34, 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleve (2014/0129053) in view of Stanfield (2013/0238167).

Claim 1:  Kleve discloses: A system comprising: a mobile device, the mobile device configured to execute a mobile application; (Kleve ¶0025 disclosing the system communicating with a user’s nomadic device (e.g. cell phone, smart phone, PDA, etc.); ¶0036 disclosing the vehicle rental micro-business including a smart phone application)
a remote computer system; (Kleve ¶0035 disclosing a vehicle computing system located in a vehicle and includes a remote computing system)
and control hardware resident in a self-rent rental vehicle, wherein the control hardware includes (1) a wireless transceiver configured to receive a signal from the remote computer system and (2) a vehicle interface configured to interact with one or more vehicle subsystems based on the received signal to perform at least one of an unlock operation for a vehicle door, a de-immobilization operation for a vehicle immobilizer, and/or a start operation for a vehicle ignition system; (Kleve ¶0035 disclosing a vehicle computing system (VCS) with a server;  ¶0022 discloses the VCS having a processor and storage; ¶0049 disclosing the VCS also having hardware for credential verification; ¶0025, ¶0029, ¶0061 disclosing the system having a transceiver (communication transceiver and Bluetooth transceiver), ¶0061 further discloses the transceiver allows communication with the nomadic device using a direct signal (see also ¶0026); ¶0060 further disclose a remote communication module in the vehicle receives signals sent from the servers; ¶0071 disclosing the user sending virtual keys to the server requesting access to the vehicle, if the comparison is successful, the vehicle enables drive away access; the temporary user may input the same credentials to unlock and drive) 
wherein the remote computer system is configured to (1) create a reservation for the self- rent rental vehicle for a user who is associated with the mobile device and (Kleve ¶0047 discloses when the temporary user and vehicle owner agree to terms [of an offer/proposal], the website may generate the exchange or propose the rental agreement (creating a reservation); the user (and owner) may agree to the rental terms (and sign) using smart phones or a smart phone application)
 (2) communicate a notification to the mobile device about the reservation, wherein the notification includes a notification request for the user to activate the reservation; (Kleve ¶0048 after the ID of the user with an accepted agreement, disclosing the micro-business system (remote computer system) generating and delivering virtual keys to the temporary user (notification request); the virtual keys permit entry of the vehicle, which would be an activation of the reservation)
wherein the mobile application is further configured to receive an activation request from the user in response to the notification request; (Kleve ¶0048 disclosing that the authorized user (accepted rental agreement notification) may present the virtual keys (generated and delivered by the rental micro-business, ¶0048) to the VCS remotely (¶0059) which is also an activation request from the user; see also ¶0059 disclosing the authorized user transmitting a request from their device and also inputting an authorization code at the vehicle)
wherein the mobile device is further configured to communicate the activation request to the remote computer system; (Kleve ¶0059 disclosing the user’s nomadic device may transmit the authorization code from their nomadic device to the remote source received through servers (¶0059 and ¶0060); ¶0063 disclosing the virtual key may be sent to the VCS (remote computer system); (see also ¶0066-¶0067, and ¶0071))
wherein the remote computer system is further configured to activate the reservation in response to the received activation request; (Kleve ¶0068 disclosing the vehicle may verify the virtual key and verify the user’s access and notify the owner the user has entered the vehicle and commenced the vehicle agreement (activated); ¶0071 disclosing the user sending virtual keys to the server requesting access to the vehicle; the vehicle may compare the credentials input and the virtual key and if the comparison is successful, the vehicle enables drive away access (activate))

Kleve in view of Stanfield discloses:
and wherein, in response to the activated reservation, the mobile application is further configured to cooperate with the mobile device, the remote computer system, and the control hardware to support an automated pick-up of the self-rent rental vehicle using an access request produced by the mobile device via the mobile application if the user is verified as being physically present near the self-rent rental vehicle, wherein a verification of a physical presence of the user near the self-rent rental vehicle is based on a detected physical location of the mobile device as compared to a detected physical location of the self-rent rental vehicle.
Kleve discloses that in response to the activated reservation, the mobile application is further configured to cooperate with the mobile device, the remote computer system, and the control 2Application No. 14/212,220 Attorney Docket No. 51017-129596hardware (Kleve ¶0071 disclosing the reservation being activated, and ¶0072 disclosing the user’s nomadic device being paired with the VCS (the VCS having control hardware, as indicted in above limitation), an supporting an automated pick-up of the self-rent vehicle (¶0068 disclosing the user verifying the user’s virtual key and notifying the owner the user has entered the vehicle and commenced the rental agreement; also ¶0071 disclosing the verification of the credentials and virtual key enabling drive away access) but does not explicitly disclose supporting automated pickup of the self-rental using an access request produced by the mobile device via the mobile application if the user is verified as being physically present near the self-rent rental vehicle, wherein a verification of a physical presence of the user near the self-rent rental vehicle is based on a detected physical location of the mobile device as compared to a detected physical location of the self-rent rental vehicle. Stanfield discloses in ¶0031 collecting GPS or cellular signals from local computing devices and using availability notifications of the devices within a predetermined range of the vehicle; ¶0032 disclosing receiving identification information of a user proximal the vehicle; ¶0033 disclosing interfacing with an RFID in the vehicle within suitable range; ¶0034 then discloses the app transmitting vehicle identity tags to the vehicle (access request); ¶0035 disclosing polling a GPS sensor of the mobile computing device and a GPS sensor within the vehicle to obtain the locations of each and comparing the locations of each; colleting the user information on the mobile device that is within five feet of the vehicle; ¶0038 disclosing communicating an unlock command from a mobile computing device carried by the user (access request); ¶0041 disclosing block S140 receiving GPS location data from a mobile computing device associated with the user and comparing the location data of the vehicle to determining that the user is within range of the vehicle; based upon this info the doors of the vehicle may be unlocked; a correlation of the location of the user and the knock pattern (that is communicated to the user via the mobile computing device) with an entry request may also determine the unlocking of the vehicle for access. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include supporting automated pickup of the self-rental using an access request produced by the mobile device via the mobile application if the user is verified as being physically present near the self-rent rental vehicle, wherein a verification of a physical presence of the user near the self-rent rental vehicle is based on a detected physical location of the mobile device as compared to a detected physical location of the self-rent rental vehicle as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to in order to allow the temporary user to rent a vehicle (Stanfield ¶0090) similar to Kleve, and it would have been obvious since Kleve has a remote server that communicates with the vehicle and mobile device allowing for the user to transmit authorization in order to verify the user, and that the communication is established when a wireless device is brought into proximity of a vehicle.

Claim 13: The system of claim 1 further comprising: 
Kleve in view of Stanfield discloses:
a processor configured to: receive data indicative of the user via the mobile device while the mobile device is in proximity to the self-rent rental vehicle; 
Kleve discloses a processor that receives data indicative of the user device, and that communication is established with a wireless device brought into proximity (Kleve ¶0007 disclosing the processor establishing communication with a wireless device brought into proximity of a vehicle; the processor may use the wireless device to receive an identifier which is configured with the processor to activate a vehicle; ¶0071 disclosing the user sending the virtual key and credentials to the VCS). Kleve does not explicitly disclose receiving data indicative of the user via the mobile device while the mobile device is in proximity to the self-rent rental vehicle.  Stanfield discloses this limitation: (Stanfield ¶0031 disclosing identifying a user near the vehicle via proximity sensor on the vehicle, etc.; ¶0031 also discloses collecting GPS or cellular signals from local computing devices and using availability notifications of the devices within a predetermined range of the vehicle; ¶0019 disclosing the methods (various blocks preforming the methods) being implemented by any one or more of a rental apparatus, remote computer system and/or vehicle fleet manager, mobile computing device, etc.; ¶0057 the rental apparatus can include a processor). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve to include receiving data indicative of the user via the mobile device while the mobile device is in proximity to the self-rent rental vehicle as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to in order to allow the temporary user to rent a vehicle (Stanfield ¶0090) similar to Kleve, and it would have been obvious since Kleve has a remote server that communicates with the vehicle and mobile device allowing for the user to transmit authorization in order to verify the user, and that the communication is established when a wireless device is brought into proximity of a vehicle. 

based on the received data, access stored data about the user that is indicative of whether the user is deemed to have a valid driver's license; 4Application No. 14/212,220 Attorney Docket No. 51017-129596
Kleve discloses accessing stored data about the user in user profile (¶0037)  collecting and exchanging credential information, which may include a driver’s license (¶0064), but does not explicitly disclose access stored data about the user that is indicative of whether the user is deemed to have a valid driver's license. Stanfield discloses this limitation: (Stanfield ¶0032 disclosing receiving identification information of a user proximal the vehicle and capturing information necessary to identify the user prior to enabling access such as driver’s license number; ¶0037 disclosing accessing a user’s driver’s license record and determining that the user is licensed to drive in the present state or country; ¶0041 further disclosing authenticating the user via collecting the user’s information from a driver’s license card). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve to include based on the received data, access stored data about the user that is indicative of whether the user is deemed to have a valid driver's license as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to verify the user as a suitable driver (Stanfield ¶0037). 

retrieve a rental vehicle reservation record; 
Kleve discloses generating a reservation record, but does not explicitly disclose retrieving the reservation record. Stanfield discloses this limitation: (Stanfield ¶0037 disclosing retrieving or accessing the rental record of the user).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve to include retrieving the reservation record as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to verify the user as a suitable driver (Stanfield ¶0037). 

Kleve, as modified above by Stanfield discloses the following limitation:
and determine whether the user is authorized to pick up the self-rent rental vehicle proximate to the mobile device based on the accessed data and the retrieved rental vehicle reservation record; (Kleve ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials and the virtual key (reservation records) to determine authorization; if the comparison is successful the vehicle enables drive away access to the user for the scheduled time period of the rental agreement) (Stanfield ¶0038 disclosing enabling access to the vehicle for the user in response to verification of the user (verification of previously provided above in ¶0037))

and wherein the control hardware in the self-rent rental vehicle proximate to the mobile device is further configured, in response to a determination that the user is authorized to pick up the rental vehicle proximate to the mobile device, interact with the self-rent rental vehicle through the vehicle interface to cause the self-rent rental vehicle proximate to the mobile device to perform at least one of the unlock operation, the de-immobilization operation, and/or the start operation. 
Kleve discloses in response to a determination that the user is authorized to pick up the rental vehicle proximate to the mobile device, interact with the self-rent rental vehicle through the vehicle interface to cause the self-rent rental vehicle proximate to the mobile device to perform at least one of the unlock operation, the de-immobilization operation, and/or the start operation (Kleve ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials and the virtual key (reservation records) to determine authorization; if the comparison is successful the vehicle enables drive away access to the user for the scheduled time period of the rental agreement; for the duration of the term, the user may again input the same credentials to unlock and drive; ¶0071 also discloses that the user may send the virtual keys to the server which requests access to the vehicle via the VCS; also identifications credentials/virtual key may be sent to the VCS). Kleve, while disclosing communication being established when the device is in proximity to the vehicle (¶0007), does not explicitly disclose that the limitations of interacting with the vehicle occurs when the control hardware in the vehicle is proximate to the mobile device. Stanfield discloses this limitation: (Stanfield ¶0038 disclosing once the user is verified, BlockS140 controls access to the vehicle by the user (based on whether the user is suitable) which may be unlocking the doors for the user). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve to include wherein the control hardware in the self-rent rental vehicle proximate to the mobile device is further configured, in response to a determination that the user is authorized to pick up the rental vehicle proximate to the mobile device, interact with the self-rent rental vehicle through the vehicle interface to cause the self-rent rental vehicle proximate to the mobile device to perform at least one of the unlock operation, the de-immobilization operation, and/or the start operation as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to verify the user as a suitable driver (Stanfield ¶0037). 

Claim 14: The system of claim 13 wherein the processor is further configured to send a rental authorization message to the control hardware in the self-rent rental vehicle proximate to the mobile device to thereby trigger the control hardware to cause the self-rent rental vehicle proximate to the mobile device to perform at least one of the unlock operation, the de-immobilization operation, and/or the start operation. (Kleve ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials and the virtual key (reservation records) to determine authorization; if the comparison is successful the vehicle enables drive away access to the user for the scheduled time period of the rental agreement; for the duration of the term, the user may again input the same credentials to unlock and drive; ¶0071 also discloses that the user may send the virtual keys to the server which requests access to the vehicle via the VCS; also identifications credentials/virtual key may be sent to the VCS (see also ¶0048 disclosing the authorization may be processed by the VCS))

Claim 15: The system of claim 13 wherein the processor is further configured to: 
receive an identifier for the self-rent rental vehicle proximate to the mobile device; (Kleve ¶0071 disclosing the user sending the virtual key to the server requesting access to the vehicle; ¶0007 disclosing the processor establishing communication with a wireless device brought into proximity of a vehicle; the processor may use the wireless device to receive an identifier which is configured with the processor to activate a vehicle)
and determine whether the user is authorized to pick up the self-rent rental vehicle proximate to the mobile device based on the accessed data, the retrieved rental vehicle reservation record, and the received identifier. (Kleve ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials and the virtual key (reservation record and identifier, both the virtual key and credential (credential may include codes, erc.,¶0063)) to determine authorization; if the comparison is successful the vehicle enables drive away access to the user for the scheduled time period of the rental agreement)

Claim 16: The system of claim 15 wherein the processor is further configured to receive the identifier via the mobile device. (Kleve ¶0064 disclosing that the user’s information for credential verification may be exchanged through their nomadic device for the enablement of a keyless drive-away system)

Claim 20: The system of claim 13 wherein the processor is resident in the remote computer system. (Kleve ¶0035 disclosing a vehicle computing system located in a vehicle and includes a remote computing system; ¶0022 discloses the processor controlling the operation of the vehicle-based computing system)

Claim 21: The system of claim 20 wherein the processor comprises a plurality of processors. (Kleve ¶0008 disclosing the vehicle rental method being implemented in one or more vehicle processors; ¶0057 showing a remote server system utilizing a plurality of servers which would entail a plurality of processors)

Claim 26: The system of claim 1 wherein the system is for use by a rental vehicle service provider so that the user can pick up the self-rent rental vehicle without a need for personnel of the rental vehicle service provider to deliver a physical key for the self-rent rental vehicle to the user. (Kleve ¶0048 disclosing the vehicle rental micro-business delivering virtual keys to the user which allows the user to obtain access to the vehicle (vehicle provider does not need to be present to give a physical key))

Claim 27: The system of claim 1 wherein the system is for use by the user a so that the user can pick up the self-rent rental vehicle without a need to interact with personnel of a rental vehicle service provider. (Kleve ¶0048 disclosing the vehicle rental micro-business delivering virtual keys to the user which allows the user to obtain access to the vehicle (vehicle provider does not need to be present to give a physical key))

Claim 29: The system of claim 1 wherein the control hardware comprises original equipment manufacturer (OEM) control hardware. (Kleve ¶0021 disclosing the vehicle based computing system manufactured by the ford motor company (in this instance, the applicant is also the manufacturer))

Claim 30: The system of claim 1 
wherein the control hardware comprises aftermarket control hardware. 
Kleve discloses that the control hardware comprises OEM control hardware, but does not explicitly disclose that the control hardware comprises aftermarket control hardware. Stanfield discloses this limitation: (Stanfield ¶0074 discloses that the apparatus may be a standalone, discreet system that is installed on or within the vehicle; further ¶0075 discloses that the apparatus may replace an OEM assembly). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve to include that the control hardware comprises aftermarket control hardware as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to allow the hardware to be removable such as to move the apparatus between vehicles in order to offer a different selection of vehicles (Stanfield ¶0075). 

Claim 31: The system of claim 1 wherein the wireless transceiver is further configured to receive the signal from the remote computer system via a network. (Kleve ¶0025, ¶0029, ¶0061 disclosing the system having a transceiver (communication transceiver and Bluetooth transceiver), ¶0061 further discloses the transceiver allows communication with the nomadic device using a direct signal (see also ¶0026); ¶0060 further disclose a remote communication module in the vehicle receives signals sent from the servers through a network)

Claim 32: The system of claim 1 
wherein the detected physical location of the mobile device comprises a GPS position for the mobile device. 
Kleve discloses that the mobile device being in proximity to the vehicle causing communication to be established, but does not explicitly disclose that the detected physical location of the mobile device comprises a GPS position for the mobile device. Stanfield discloses this limitation: (Stanfield ¶0031 disclosing collecting GPS signals from the mobile computing devices; ¶0035 disclosing polling a GPS sensor within the mobile computing device). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve to include that the detected physical location of the mobile device comprises a GPS position for the mobile device as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to determine the location of the mobile device (Stanfield ¶0035).

Claim 33: The system of claim 32 
wherein the detected physical location of the self-rent rental vehicle comprises a GPS position for the self-rent rental vehicle. 
Kleve discloses that the mobile device being in proximity to the vehicle causing communication to be established, but does not explicitly disclose that the detected physical location of the self-rent rental vehicle comprises a GPS position for the self-rent rental vehicle. Stanfield discloses this limitation: (Stanfield ¶0035 disclosing polling a GPS sensor within the vehicle). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve to include that the detected physical location of the self-rent rental vehicle comprises a GPS position for the self-rent rental vehicle as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to determine the location of the vehicle (Stanfield ¶0035).

Claim 34: The system of claim 1 wherein the remote computer system is further configured to 
(1) receive data indicative of the detected physical location of the mobile device, (2) receive data indicative of the detected physical location of the self-rent rental vehicle, and (3) compare the received data indicative of the detected physical location of the mobile device with the received data indicative of the detected physical location of the self-rent rental vehicle to assess whether the user is near the self-rent rental vehicle. 
Kleve discloses that the mobile device being in proximity to the vehicle causing communication to be established, but does not explicitly disclose that remote computer system is configured to receive data indicative of the detected physical location of the mobile device, receive data indicative of the detected physical location of the self-rent rental vehicle, and compare the received data indicative of the detected physical location of the mobile device with the received data indicative of the detected physical location of the self-rent rental vehicle to assess whether the user is near the self-rent rental vehicle. Stanfield discloses this limitation: (Stanfield ¶0041 disclosing block S140 receiving GPS location data from a mobile computing device associated with the user and comparing the location data of the vehicle to determining that the user is within range of the vehicle; ¶0035 disclosing polling the GPS sensor of the mobile computing device, and polling the GPS sensor within the vehicle and comparing the locations of each; downloading user information when the distance between the two is less than a threshold distance; determining that the mobile device is substantially proximal (within 5 feet of) the vehicle). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve to include receiving data indicative of the detected physical location of the mobile device, receiving data indicative of the detected physical location of the self-rent rental vehicle, and comparing the received data indicative of the detected physical location of the mobile device with the received data indicative of the detected physical location of the self-rent rental vehicle to assess whether the user is near the self-rent rental vehicle as taught by Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to determine that the user is within range of the vehicle (Stanfield ¶0041).

Claim 38: The system of claim 1 wherein the mobile application is further configured to, in response to the activation of the reservation by the remote computer system, enable the mobile device to interact with the control hardware to support the automated pickup. (Kleve ¶0068 disclosing the vehicle may verify the virtual key and verify the user’s access and notify the owner the user has entered the vehicle and commenced the vehicle agreement (activated); ¶0071 disclosing the user sending virtual keys to the server requesting access to the vehicle; the vehicle may compare the credentials input and the virtual key and if the comparison is successful, the vehicle enables drive away access (activated))

Claim 39: The system of claim 1 wherein the access request includes an identifier that allows the remote computer system or control hardware to verify the user as an authorized user with respect to the activated reservation. (Kleve ¶0071 disclosing the temporary user sending the virtual key to the server requesting access to the vehicle; the vehicle compares the identify credentials and the previously sent virtual key (from the owner, ¶0069…also discloses sending the virtual key to the temporary user and the virtual key is generating using identifying information) to determine authorization; if the comparison is successful, the vehicle enables drive away access to the temporary user)

Claims 17-19 and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleve (2014/0129053) in view of Stanfield (2013/0238167) further in view of DeVallance (2008/0097798).

Claim 17: The system of claim 13 wherein the processor is further configured to: 
create the reservation for the user, wherein the created reservation is replacement rental vehicle reservation; 5Application No. 14/212,220
Kleve discloses creating a reservation for the user Attorney Docket No. 51017-129596(Kleve ¶0036 disclosing the vehicle rental micro-business collecting identification and payment from the user, collecting rental consent and agreement, and distributing virtual keys to the user; ¶0039 disclosing the user paying the appropriate amount for the vehicle and signing a consent agreement, and the system may generate a virtual key to temporary user and VCS; ¶0047 disclosing the website ay generate the renal agreement (creating the reservation)). Kleve does not explicitly disclose that the vehicle is a replacement vehicle. DeVallance discloses that the user (which is an insurance adjuster who creates and manages reservations for replacement vehicles on behalf of insureds/claimants, ¶0024) confirms the reservation and make any modifications that may be appropriate. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve in view of Stanfield to include creating a replacement rental vehicle reservation for the user as taught by DeVallance in the system of Kleve in view of Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in view of Stanfield in order to implement the workflows of business partners who have personnel who create and manage rental vehicle reservations who possess differing levels of approval authority with regard to the creation and management of such reservations (DeVallance ¶0010).

Kleve, as modified above, discloses the following limitations:
send a message to the mobile device that includes the notification and the notification request; (Kleve ¶0048 also includes generating and delivering virtual keys to the user after the rental agreement is signed))
 and perform the receive, access, retrieve, and determine operations after the send operation; (Kleve in view of Stanfield’s citations to the receive, access, retrieve and determine operations are disclosed in claim 13; Fig. 2 and ¶0039, ¶0047, ¶0048 discloses that the rental agreement is generated and sent to the user before the receive, access, retrieve, and determine operations are performed)
and wherein the retrieved rental vehicle reservation record comprises a rental vehicle reservation record for the created replacement rental vehicle reservation. (Kleve ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials and the virtual key (reservation records) to determine authorization; note also that the virtual keys is generated after the vehicle rental agreement and payments are made)
Regarding the replacement rental vehicle reservation, see the relevant art and rationale to combine above.

Claim 18: The system of claim 17 wherein the message includes an activation code for the replacement rental vehicle reservation, wherein the activation request includes a code from the user, and wherein the processor is further configured to: (Kleve ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials and the virtual key (activation code) to determine authorization; if the comparison is successful the vehicle enables drive away access to the user for the scheduled time period of the rental agreement; for the duration of the term, the user may again input the same credentials to unlock and drive; ¶0071 also discloses that the user may send the virtual keys to the server which requests access to the vehicle via the VCS; also identifications credentials/virtual key may be sent to the VCS (see also ¶0048 disclosing the authorization may be processed by the VCS))
Regarding the replacement rental vehicle reservation, see the relevant art and rationale to combine above.
compare the code from the user with the activation code that was included in the message; (Kleve ¶0071 disclosing the vehicle compares the identity credentials and the virtual key (activation code) to determine authorization)
activate the replacement rental vehicle reservation in response to the comparison resulting in a match between the code from the user and the activation code that was included in the message; (Kleve ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials and the virtual key (activation code) to determine authorization; if the comparison is successful the vehicle enables drive away access to the user for the scheduled time period of the rental agreement; for the duration of the term, the user may again input the same credentials to unlock and drive)
Regarding the replacement rental vehicle reservation, see the relevant art and rationale to combine above.
and determine that the user is authorized to pick up the self-rent rental vehicle proximate to the mobile device in response to the replacement rental vehicle reservation being activated. (Kleve ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials and the virtual key (activation code) to determine authorization; if the comparison is successful the vehicle enables drive away access to the user for the scheduled time period of the rental agreement; for the duration of the term, the user may again input the same credentials to unlock and drive)
Regarding the replacement rental vehicle reservation, see the relevant art and rationale to combine above.

Claim 19: The system of claim 18 
wherein the processor is further configured to create the replacement rental vehicle reservation in response to input from a business partner of a rental vehicle service provider. 
Kleve discloses the processor creating a vehicle reservation, but does not explicitly disclose that the processor is further configured to create the replacement rental vehicle reservation in response to input from a business partner of a rental vehicle service provider. DeVallance discloses this limitation: (DeVallance ¶0023 disclosing a user of the business partner computer having the ability to create and manage vehicle reservations with the rental car company; ¶0024 disclosing the user of the computer being an insurance adjuster who creates and manages reservations for replacement rental vehicles on behalf of insureds/claimants). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve in view of Stanfield to include that the processor is further configured to create the replacement rental vehicle reservation in response to input from a business partner of a rental vehicle service provider as taught by DeVallance in the system of Kleve in view of Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in view of Stanfield in order to implement the workflows of business partners who have personnel who create and manage rental vehicle reservations who possess differing levels of approval authority with regard to the creation and management of such reservations (DeVallance ¶0010).

Claim 35: The system of claim 1 
wherein the reservation is a replacement rental vehicle reservation created by the remote computer system in response to input from a business partner of a rental vehicle service provider on behalf of the user.
Kleve discloses the processor creating a vehicle reservation, but does not explicitly disclose the reservation is a  replacement rental vehicle reservation created by the remote computer system in response to input from a business partner of a rental vehicle service provider on behalf of the user. DeVallance discloses this limitation: (DeVallance ¶0023 disclosing a user of the business partner computer having the ability to create and manage vehicle reservations with the rental car company; ¶0024 disclosing the user of the computer being an insurance adjuster who creates and manages reservations for replacement rental vehicles on behalf of insureds/claimants; ¶0004 disclosing the business partner/insurance company having the ability to remotely create the rental vehicle reservations with the rental vehicle service provider; see also Fig. 1 disclosing the business partner and rental vehicle reservation system being remote). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kleve in view of Stanfield to include that the reservation is a replacement rental vehicle reservation created by the remote computer system in response to input from a business partner of a rental vehicle service provider on behalf of the user as taught by DeVallance in the system of Kleve in view of Stanfield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in view of Stanfield in order to implement the workflows of business partners who have personnel who create and manage rental vehicle reservations who possess differing levels of approval authority with regard to the creation and management of such reservations (DeVallance ¶0010).

Claim 36: The system of claim 35 wherein the received activation request includes a code entered by the user through the mobile application, and wherein the remote computer system is further configured to activate the replacement rental vehicle reservation based on a match existing between an activation code for the replacement rental vehicle reservation and the code entered by the user through the mobile application. (Kleve ¶0059 disclosing the user’s nomadic device may transmit the authorization code from their nomadic device to the remote source received through servers (¶0059 and ¶0060); ¶0063 disclosing the virtual key may be sent to the VCS (remote computer system); (see also ¶0066-¶0067, and ¶0071); ¶0071 disclosing if it is the scheduled time for the rental, the vehicle compares the identity credentials (which may be a code, ¶0037 and ¶0063) and the virtual key (code) to determine authorization; if the comparison is successful the vehicle enables drive away access to the user for the scheduled time period of the rental agreement; for the duration of the term, the user may again input the same credentials to unlock and drive)
Regarding the replacement rental vehicle reservation, see the relevant art and rationale to combine above.

Claim 37: The system of claim 36 wherein the notification includes the activation code. (Kleve ¶0047 disclosing the agreement may be sent via the smart phone app to the user, the virtual keys are generated and delivered by the rental micro-business to the user ¶0048))


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628